W. SHARP, Judge.
The State concedes that the trial court erred in applying a 1.5 multiplier to calculate Williams’ Guidelines score. Because the score, if properly calculated without the multiplier, would be 46.2 points, and that score, even with the 25% increase in prison time allowed by section 921.0016(l)(b) without giving departure reasons, does not allow the length of sentence which Williams received (41 months), we quash the sentence and remand for resentencing. According to our calculations, the proper score for Williams is 46.2 points, which allows a maximum sentence of 18.2 months. With the 25% increase permitted by section 921.0016(l)(b), Williams could be sentenced to 22.75 months under current Guidelines, without written departure reasons.
Sentence VACATED; REMANDED for resentencing.
HARRIS and THOMPSON, JJ., concur.